Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on December 28, 2020 has been accepted and entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2018/0088061 (Nakanishi).
Regarding claim 1, Nakanishi discloses an X-ray computed tomography apparatus (figure 1) comprising: 
an X-ray tube configured to emit first X-rays (element 13); 
a detector configured to detect X-rays that have been emitted from the X-ray tube and have passed through a subject (element 15 is a detector that detects x-rays emitted from element 13 that has passed through element O); and 
processing circuitry (element 100) configured to: 

evaluate the imaging condition based on information on a lower limit range of a count value of the detected X-rays that may cause image degradation (Figure 8, evaluates the initial imaging conditions, for example, the DAS gain is raised from level 1 to level 3, then the tube current value in the LR direction is lowered, however, a dose/gain level is maintained to avoid low count artifacts, see paragraph [0067], thus the lower limit range, namely the range that induces low count artifacts is avoided by adjusting the tube current and gain accordingly). 
Regarding claim 2, Nakanishi discloses the apparatus according to claim 1, wherein the processing circuity (element 100) is further configured to, when it is determined that the imaging condition needs to be changed, change the imaging condition so that the count value of the detected X-rays exceeds the lower limit range (Figure 8, evaluates the initial imaging conditions, for example, the DAS gain is raised from level 1 to level 3, then the tube current value in the LR direction is lowered, however, a dose/gain level is maintained to avoid low count artifacts, see paragraph [0067], thus the lower limit range, namely the range that induces low count artifacts is avoided by adjusting the tube current and gain accordingly).
Regarding claim 3, Nakanishi discloses the apparatus according to claim 2, wherein the processing circuity (element 100) is further configured to change the imaging condition based on priorities of elements of the imaging condition (see figure 8, the data acquisition gain or tube current is changed based on priorities, see figure 8 DAS gain is changed first before the tube current). 
Regarding claim 4, Nakanishi discloses the apparatus according to claim 1, wherein the processing circuity (element 100) is further configured to, when it is determined that the imaging condition needs to be changed, perform at least one of setting to increase a tube current (see claim 13 
Regarding claim 5, Nakanishi discloses the apparatus according to claim 1, wherein the information on the lower limit range is determined in accordance with the subject (see figures 4 and 8 show that the tube current range which is dependent on the subject O). 
Regarding claim 6, Nakanishi discloses the apparatus according to claim 2, wherein the processing circuity is further configured to notify an operator of the changed imaging condition (see changed imaging conditions that are displayed in figure 8, which are viewable by the operator/user). 
Regarding claim 8, Nakanishi disclose an imaging condition management apparatus (Figure 1) comprising processing circuitry (element 100) configured to: 
set an imaging condition (see figure 8, an initial gain and tube current is set, DAS gain level 1, the right image in each set is the tube current with respect to the direction of the object); and 
evaluate the imaging condition based on information on a lower limit range of a count value of X-rays that may cause image degradation  (Figure 8, evaluates the initial imaging conditions, for example, the DAS gain is raised from level 1 to level 3, then the tube current value in the LR direction is lowered, however, a dose/gain level is maintained to avoid low count artifacts, see paragraph [0067], thus the lower limit range, namely the range that induces low count artifacts is avoided by adjusting the tube current and gain accordingly). 
Regarding claim 9, Nakanishi discloses the apparatus according to claim 8, wherein the processing circuity (element 100) is further configured to, when it is determined that the imaging condition needs to be changed, change the imaging condition so that the count value of the X-rays exceeds the lower limit range  (Figure 8, evaluates the initial imaging conditions, for example, the DAS gain is raised from level 1 to level 3, then the tube current value in the LR direction is lowered, however, a dose/gain level is maintained to avoid low count artifacts, see paragraph [0067], thus the lower limit 
Regarding claim 10, Nakanishi discloses the apparatus according to claim 9, wherein the processing circuity (element 100) is further configured to change the imaging condition based on priorities of elements of the imaging condition (see figure 8, the data acquisition gain or tube current is changed based on priorities, see figure 8 DAS gain is changed first before the tube current). 
Regarding claim 11, Nakanishi discloses the apparatus according to claim 8, wherein the processing circuity (element 100) is further configured to, when it is determined that the imaging condition needs to be changed, perform at least one of setting to increase a tube current (see claim 13 discloses adjusting the tube current), setting to lower a rotation speed, setting to increase an imaging slice thickness, or setting to increase a tube voltage (see claim 13 discloses adjusting the tube voltage).  . 
Regarding claim 12, Nakanishi discloses the apparatus according to claim 8, wherein the information on the lower limit range is determined in accordance with a subject (see figures 4 and 8 show that the tube current range which is dependent on the subject O). 
Regarding claim 13, Nakanishi discloses the apparatus according to claim 9, wherein the processing circuity (element 100) is further configured to notify an operator of the changed imaging condition (see changed imaging conditions that are displayed in figure 8, which are viewable by the operator/user). 
Regarding claims 15 and 16, Nakanishi discloses the apparatus according to claim 1, and further discloses wherein the processing circuity is further configured to determine the lower limit range by referring to a threshold table of low count artifact (see figure 8, limit defines the range and see paragraph [0048] discloses a AEC table which the DAS gain is based on).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of US Publication 2014/0098933 (Profio).
Regarding claim 7, Nakanishi discloses the apparatus according to claim 1, but does not disclose wherein the processing circuity is further configured to notify an operator of a message to urge confirmation by the operator when a count value of a case where a maximum dose of the X-rays is output is included in the lower limit range.
Profio teaches a CT apparatus including processing circuitry that is configured to notify and operator of a message to urge confirmation by the operator when a count value of a case where a maximum dose of the x-ray is output is included in the lower limit range (see claim 8, when the projected dose exceeds a maximum dose an alert is generated to the operator).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Nakanishi with the alert of Profio in order to reduce erroneously irradiating a subject with an excessive dosage of radiation.
Regarding claim 14, Nakanishi discloses the apparatus according to claim 8, but does not teach wherein the processing circuity is further configured to notify an operator of a message to urge confirmation by the operator when a count value of a case where a maximum dose of X-rays is output is included in the lower limit range. 
Profio teaches a CT apparatus including processing circuitry that is configured to notify and operator of a message to urge confirmation by the operator when a count value of a case where a maximum dose of the x-ray is output is included in the lower limit range (see claim 8, when the projected dose exceeds a maximum dose an alert is generated to the operator).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Nakanishi with the alert of Profio in order to reduce erroneously irradiating a subject with an excessive dosage of radiation.
Response to Arguments
Applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive.
Applicant argues that Nakanishi teaches lowering the DAS output value but does not base lowering it on information on a lower limit range of a count value. 
The Examiner respectfully disagrees. Nakanishi teaches evaluating an imaging condition (namely the tube current, see figure 8, right side figure). The DAS gain is the level of amplification applied to the counts/signal based on the counts/signal detected. Nakanishi discloses avoiding a low count artifact by reducing the DAS gain to reduce this low count artifact. Since the gain is based on the detected count value, as the gain is adjusted based on the detected count value, and a different gain is applied to a different count value. In figure 8, if the output value or count value is under a certain limit, then a DAS level 1 gain is applied, thus, if the count value falls in that lower limit range, then the DAS gain level 1 is applied. Thus, applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884